Ector, P. J.
The indictment is good for a simple assault. It charges all that is necessary to prove to secure a conviction for this offense. The opinion of the learned judge in the case of The State v. Pierce, 26 Texas, 114, as to the sufficiency of such an indictment on a motion to quash, is obiter dicta, and is not in accord with other and later decisions of the supreme court which the court of appeals has followed. Jackson v. The State, 25 Texas (Supp.), 229; The State v. Archer, 34 Texas, 647; Smith v. The State, 35 Texas, 502; Bettick v. The State, 40 Texas, 117; 22 Texas, 211; Pasc. Dig., Art. 3096.
*228The evidence is abundantly sufficient to warrant the verdict of the jury. We find no error committed on the trial of the cause. The judgment of the district court is affirmed.

Affirmed.